2014 WI 110

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2003AP2039-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jevon Jones Jaconi, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jevon Jones Jaconi,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST JACONI

OPINION FILED:          October 7, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                   2014 WI 110
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.    2003AP2039-D


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jevon Jones Jaconi, Attorney at Law:

Office of Lawyer Regulation,                                     FILED
           Complainant,
                                                             OCT 7, 2014
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Jevon Jones Jaconi,

           Respondent.




      ATTORNEY reinstatement proceeding.       Reinstatement denied.



      ¶1   PER CURIAM.      We review the report and recommendation

of the referee, Kevin L. Ferguson, that Attorney Jevon Jones

Jaconi's   petition   for   the   reinstatement      of    his    license       to

practice law in Wisconsin be denied.           After careful review of

the matter, we agree that Attorney Jaconi has not satisfied the

requirements   for    reinstatement,   and    we     therefore       deny     his

reinstatement petition.      We further agree with the referee that

Attorney Jaconi should be required to pay the full costs of the
                                                                             No.    2003AP2039-D



reinstatement       proceeding,        which       are    $4,691.38         as     of    May    29,

2014.

      ¶2    The     standards     that       apply        to    all       petitions      seeking

reinstatement after a disciplinary suspension or revocation are

set forth in Supreme Court Rule (SCR) 22.31(1).                                 In particular,

the     petitioning        attorney          must         demonstrate              by        clear,

satisfactory, and convincing evidence that he or she has the

moral character necessary to practice law in this state, that

his   or   her    resumption      of    the        practice         of    law    will     not    be

detrimental to the administration of justice or subversive of

the public interest, and that the attorney has complied fully

with the terms of the suspension order and of SCR 22.26.                                         In

addition,    SCR 22.31(1)(c)           incorporates            the       statements       that    a

petition      for     reinstatement                must        contain          pursuant         to

SCR 22.29(4)(a)-(4m).             Thus,       the        petitioning            attorney       must

demonstrate       that      the        required           representations               in      the

reinstatement petition are substantiated.

      ¶3    Attorney       Jaconi      was       admitted           to    practice       law     in
Wisconsin in 1998.          His license was administratively suspended

in 2003 for failure to comply with mandatory continuing legal

education (CLE) requirements.                 On November 7, 2003, this court

suspended Attorney Jaconi's license for one year as discipline

for 20 counts of misconduct involving seven separate clients.

The     misconduct       included         failing              to        provide        competent

representation;      failing      to    act      with      reasonable           diligence       and

promptness in representing a client; failing to keep a client
informed    about    the    status      of     a    matter;         failing        to   promptly
                                             2
                                                                                No.     2003AP2039-D



refund an unearned retainer; failing to explain a matter to the

extent      reasonably           necessary      to       permit       the   client          to   make

informed decisions regarding the representation; and failing to

take steps to the extent reasonably practicable to protect a

client's interests.

       ¶4     On August 7, 2013, Attorney Jaconi filed a petition

for reinstatement.                The petition alleged, among other things,

that Attorney Jaconi had complied fully with the terms of this

court's suspension order, that he had maintained competence in

learning in the law, that his conduct since the revocation had

been    exemplary          and    above      reproach,          and    that      he     had      fully

complied with the requirements set forth in SCR 22.26.                                             The

petition acknowledged that in 2006 Attorney Jaconi was charged

with misdemeanor disorderly conduct after a fight with his wife.

The charge was dismissed after Attorney Jaconi complied with the

terms of a deferred prosecution agreement which required him to

participate         in     the    Violence      Intervention           Program         in    Algoma,

Wisconsin.
       ¶5     The        Board    of   Bar      Examiners        filed      a    memorandum         on

November 26, 2013, stating that Attorney Jaconi was currently in

compliance      with       the     court's      CLE      and    ethics      and       professional

responsibility requirements.                     The Office of Lawyer Regulation

(OLR)       filed     a     response       to      the       reinstatement            petition      on

February 28, 2014.               The OLR's response stated that, contrary to

statements          made     by     Attorney           Jaconi     in     the      reinstatement

petition,      Attorney           Jaconi     had       not     fully    complied         with      the
restitution order in this court's 2003 decision.                                        The OLR's
                                                   3
                                                                  No.     2003AP2039-D



response also questioned whether Attorney Jaconi's conduct since

the suspension has been exemplary and above reproach.                        The OLR

noted that since the suspension, Attorney Jaconi has failed to

pay taxes owed to the Wisconsin Department of Revenue and the

Internal Revenue Service.            The OLR's response also noted that

although Attorney Jaconi's petition stated he had fully complied

with the requirements set forth in SCR 22.26, he provided no

proof that he filed an affidavit of compliance as required by

that rule.

       ¶6    The   referee    was     appointed     on   September        23,    2013.

After conducting a public hearing, the referee issued a report

on May 13, 2014, recommending that Attorney Jaconi's petition

for reinstatement be denied.                The referee found that evidence

presented     at   the    public     hearing     cast    doubt     upon     Attorney

Jaconi's present qualifications to practice law.                        The referee

also found that Attorney Jaconi made unsubstantiated and untrue

representations          in    his       petition        for       reinstatement.

Specifically,      the   referee     said    that   although     Attorney        Jaconi
represented that he had paid all restitution ordered to former

clients, except $7,500 owed to the Wisconsin Lawyers' Fund for

Client Protection (Fund), evidence adduced at the hearing showed

that Attorney Jaconi had failed to pay T.O. the $500 ordered by

this   court.      In    addition,    the     referee    stated    that     Attorney

Jaconi made no payments to the Fund until September 2013 after

entering into a payment plan with the Fund on July 31, 2013.

The payment plan provided for a minimum payment of $100 each
month.      The    referee    noted    that     Attorney    Jaconi        made    $100
                                         4
                                                                   No.    2003AP2039-D



payments in September and October 2013, but failed to make any

subsequent payments.           The referee noted that when questioned at

the hearing about his reimbursement to the Fund, Attorney Jaconi

said   he   believed      he   was    in    compliance.          The    referee   said

Attorney Jaconi's testimony in this regard was unconvincing.

       ¶7    The referee said the restitution payments ordered by

this court were nominal.             Although Attorney Jaconi claimed that

financial    issues    prevented       him      from    making   restitution,     the

referee said the discretionary expenditures on his books, as

well as his testimony at the hearing, contradicted that claim.

The referee found that Attorney Jaconi had the means to make

restitution and, by Attorney Jaconi's own admission, financial

difficulties did not prevent him from doing so.                    Attorney Jaconi

also claimed that his prior attorney caused some confusion about

whether he should pay restitution immediately or wait.                             The

referee     said   that    although        this   may    have    been    the   reason

Attorney Jaconi failed to pay restitution, it was not an excuse

for misrepresenting in his reinstatement petition that he had in
fact paid all required restitution to his former clients.

       ¶8    The referee concluded that Attorney Jaconi failed to

show by clear, satisfactory, and convincing evidence that he

satisfied the requirements set forth in SCR 22.31.                       The referee

also found that Attorney Jaconi may not be safely recommended to

return to the practice of law.

       ¶9    As in disciplinary proceedings, this court will affirm

a referee's findings of fact unless they are found to be clearly
erroneous.     Conclusions of law are reviewed de novo.                    See In re
                                            5
                                                                   No.     2003AP2039-D



Disciplinary        Proceedings       Against    Banks,     2010 WI 105,   ¶16,

329 Wis. 2d 39, 787 N.W.2d 809.

       ¶10   After careful review of the matter, we find nothing to

indicate     that        the   referee's   findings       of    fact     are   clearly

erroneous.        We therefore conclude, as did the referee, that

Attorney     Jaconi        has    failed   to    meet     the    requirements      for

reinstatement to the practice of law in Wisconsin.

       ¶11   We   further         determine,    consistent      with     our   general

practice, that Attorney Jaconi should be required to pay the

full    costs       of     this     reinstatement       proceeding,       which    are

$4,691.38.

       ¶12   IT IS ORDERED that Jevon Jones Jaconi's petition for

reinstatement of his license to practice law in Wisconsin is

denied.

       ¶13   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Jevon Jones Jaconi shall pay to the Office of

Lawyer Regulation the costs of this reinstatement proceeding.




                                           6
    No.   2003AP2039-D




1